DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)1 and 102(a)2 as being anticipated by Hammonds, Pub.No.: US 20090205908 A1.

Regarding claim 1, Hammonds discloses a towing interface for an aircraft having a fuselage and a steerable landing gear, the towing interface comprising: 

    PNG
    media_image1.png
    310
    355
    media_image1.png
    Greyscale
a towbar coupler mounted to the aircraft, the towbar coupler being configured to releasably couple a towbar to the aircraft ([0021] FIG. 1 is a horizontal cross section along lines 1-1 of FIG. 2 looking down into one embodiment of an Omni-Directional Vehicle (ODV) according to the invention showing major drive components, a circular rail about the frame of the ODV, and a trolley hitch assembly rotatably mounted on the rail” & [0049] FIG. 1 shows a circular trolley rail or ring 38 is mounted to the frame 14 with a plurality of mounting spacers 40 or by other suitable means. The trolley rail 38 provides a smooth running surface for one or more movable trolley hitch assemblies 42. Trolley hitch assembly 42 has a plurality of rollers 44 located inboard of the rail 38 and rollers 46 located 
    PNG
    media_image2.png
    363
    552
    media_image2.png
    Greyscale
outboard of the rail 38 which rotatably capture rail 38 with substantially no looseness. The trolley hitch assembly 42 is the point of quick-couple attachment for the aircraft towbar assembly 48 (FIG. 2). The trolley hitch assembly 42 is preferably arranged and designed to freely rotate about circular rail 38, although it may be rotated by powered assemblies with electric or hydraulic motors, for example. ;); 
a sensor configured to sense a position of the towbar relative to the aircraft when the towbar is coupled to the towbar coupler ([0044] “ The control system 30 receives electric power from generator 24 and powers drive motors 26 and turret motor 28 as directed by the control circuitry based on control and feedback inputs. Control inputs preferably include two user-operated hand levers 31 (FIG. 3), one for the operator's left hand and the other for the operator's right hand...Feedback inputs include proximity sensors 32 or similar position and/or speed indicators for each of the two drive wheels 12 and a proximity sensor 34 or similar position and/or speed indicator for the turret assembly 36 (FIG. 2).”); and 
a controller operably coupled to the sensor, the controller controlling the steerable landing gear according to the sensed position of the towbar relative to the aircraft ([0077] Referring to the schematic diagram of FIG. 24, control system 130 includes a programmable logic controller (PLC) 250, operator controls 252, hand levers 131, various actuators and other appropriate electromechanical position, speed, acceleration, and/or strain sensors, etc., for feedback. & [0079] Referring to FIG. 24, programmable logic controller (PLC) 250 preferably includes input handling circuitry 254, output handling circuitry 256, a central processing unit (CPU) 258, a power supply 260, volatile memory 262, and non-volatile memory 264. The CPU 258 scans the status of the input devices continuously via the input circuitry 254, correlates the received input with the control logic in the memory 262, 264, and produces the appropriate output responses needed to control the vehicle via the output circuitry 256.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hammonds, Pub.No.: US 20090205908 A1., in view of ELFSTROEM, Patent No.: SE 501788 C2.

Regarding claim 2, Hammonds discloses the towing interface of claim 1. Hammonds is not explicit on “elongate member”. However, ELFSTROEM, SE 501788 C2, teaches Device For Measuring The Delay Angle By Towing Airplane On The Ground and discloses, 
(claim 2) further comprising an elongate member mounted at one end to the aircraft, wherein the towbar coupler is disposed on a second end of the elongate member (2nd para. : The device according to the invention is characterized in that it comprises an indicator device mounted on the towing vehicle; an elongated twist-rigid, flexible connecting member in the form of a wire, rod, pipe or the like; and an adapter in the form of a sheet, metal wire, clip or the like, which adapter is arranged to be temporarily, rigidly mounted in a non-pivotal portion of the aircraft's nose rack or other adjacent portion of the aircraft body, said connecting element being rotatably mounted with one end thereof 10 in the indicator and with its other end is rigidly connected to the adapter, and that the connecting element with its section extending from the adapter; forms an angle with the axis of rotation of the nose wheels of close to 0 °, preferably 0 °. & last para. : During the movement of the aircraft, the nose wheels 9 and their bearing forks 11 form a decoupled unit relative to the upper fixed portion 12 of the nose rack 1. ).
ELFSTROEM teaches that these features are useful to provide an apparatus for measuring the steering angle  when grounding an aircraft by means of a towing vehicle. 

Regarding claim 3, Hammonds discloses the towing interface of Claim 2, wherein the elongate member is fixed in rotation about a vertical axis relative to the aircraft fuselage ([0050] “A turret assembly 36 is shown rotatably mounted to the ODV frame 14. The turret 36 rotates about the vertical axis 16. The rotation of turret 36 relative to frame 14 is preferably controlled by turret motor 28 (see FIG. 1) which has a rotor which engages a race or circular rack (not shown) mounted to an inside of turret 36, although other mechanisms may be used.”).

Regarding claim 4, Hammonds discloses the towing interface of Claim 3, wherein the elongate member is selectively rotatable between a stowed position and a deployed position ([0067] “The ordinance handling mechanism 160 is preferably articulated so that it may be folded to minimize the ODV footprint when stowed. Thus, the primary boom 161 is defined by two lower arms 166 joined to a U-shaped upper arm 170 by two hinges 168. Each hinge 168 is designed so that mating ends of lower arm 166 and upper arm 170 abut when the arms are unfolded so that upper arm 170 is supported when extended in the operating position. One or more boom stowage actuators 167 (FIGS. 15-17) are preferably provided for facilitating folding and unfolding of the articulated ordinance handling mechanism 160. The lower arms 166 are preferably pivotably coupled to the turret 136 by two trunnion pins 162.”).


    PNG
    media_image3.png
    242
    403
    media_image3.png
    Greyscale
Regarding claim 5, Hammonds discloses the towing interface of claim 3, wherein the elongate member is coupled to a fuselage of the aircraft at a location forward of the steerable landing gear ([0045] During aircraft movement operations, the turret 36 is held stationary with respect to frame 14. & [0054] FIGS. 6 and 7 illustrate the ODV 10 pushing an airplane 52 by rotating the drive wheels 12 of the ODV such that the forward direction of the ODV 10 is depicted by the arrow F.”). 

Regarding claim 6, Hammonds discloses the towing interface of Claim 3, wherein steerable landing gear is a nose landing gear ([0054] “In FIG. 6, the arrow F is directed to the airplane's right side of centerline 54; with both wheels moving forward, the trolley hitch assembly 42 tends to move to the right side of ODV 10 and the nosewheel 56 of the airplane 52 is turned to the right, causing the airplane 52 to turn toward the right, i.e., to move in a counter clockwise arc when viewed from above, as it is pushed rearward.”).

Regarding claims 7-8, Hammonds discloses the towing interface of Claim 1, 
(claim 7) wherein an angle of the towbar to the aircraft centerline defines a first turn angle, and an angle of the steerable landing gear relative to the aircraft centerline defines a second turn angle, wherein the controller controls the second turn angle according to the first turn angle,
(claim 8) wherein the controller controls the second turn angle according to the first turn angle so that the towbar and the steerable landing gear have a common turn center; ([0014] When the connecting arm is then connected to the object to be moved, and after the axis of the tow vehicle drive wheels is positioned (by operator action) perpendicular to the desired direction of movement, the tow vehicle exerts a pushing or pulling motive force against the object (e.g., airplane) being towed or pushed. The direction of travel of the towed or pushed object can be changed by adjusting the angle of the connecting arm or hitch relative to the direction of travel of the axis of the tow vehicle drive wheels. This is accomplished by rotating the axis of the drive wheels of the tow vehicle radially to any desired angle relative to the object being towed or pulled and then exerting forward or reverse power to the drive wheels. Because the trolley assembly to which the connecting arm is attached is capable of movement freely about the circumference of the tow vehicle, the angle of the connecting arm or hitch can constantly be adjusted to achieve the desired direction of travel of the object being pulled or pushed. This changing of relative angle and direction does not transmit any stress to the object being pushed or pulled, because the speeds of the drive wheels are continuously variable from zero to maximum and the trolley and arm move about the circumference of the tow vehicle with very little, if any, friction. & [0048] The two drive wheels 12 are preferably located in the exact center axis 18 of the vehicle 10. Two additional swivel wheels or castors 20 are ideally mounted at the rear of the vehicle 10. The rear castors 20 provide support for balancing the weight of the vehicle, supporting the power source 22 and other ballast weight (as required to counterbalance a loaded ordinance handling arm) to keep the frame 14 substantially level. The swivel castors 20 are mounted on the frame 14 at positions so as not to protrude from the outer circumference of the vehicle when the vehicle is turning about vertical axis 16 in order to prevent contact with other objects while the ODV 10 is spinning.).

Regarding claim 9, Hammonds discloses the towing interface of Claim 1, wherein the towing interface is configured to provide power to an actuator that steers the nose landing gear ([0043] Referring to FIG. 1, a power source 22 is mounted on the frame 14. The power source 22 is preferably a diesel engine which powers a generator 24 similar to a motive drive assembly of a diesel locomotive for train service, for example. However, other sources 22 may be used, including a gasoline internal combustion engine or turbine engine. The generator 24 provides electric power to two separate electric motor assemblies 26, one for each drive wheel 12, and optionally to a turret motor 28 and/or other actuators 69 (FIG. 2). Drive motors 26 and turret motor 28 are preferably DC stepper motors or servo motors which allow precise positioning, indexing, and instant starting, stopping and reversing. The speed and direction of rotation of electric motors 26 and the drive wheels 12 driven thereby is controlled by a control system 30 which provides drive current sources based on the desired motion.).

Regarding claim 10, Hammonds discloses the towing interface of Claim 1, wherein the controller is programmed to limit the orientation of the nose landing gear to be within a predetermined range ([0091] Control system 130 may also be capable of adaptive control, i.e., measuring performance of a process and then adjusting the numeric control parameters to obtain optimum performance. In other words, adaptive control is a means of adjusting the speed or position of a motor or actuator based on sensor feedback information directly representative of the quality of the process to maintain optimum conditions. For example, a proximity sensor 190 may be mounted to cradle 172 (FIGS. 15-20) and used to provide information such as the distance from the ordinance cradle 172 to a missile mount on the underside of an aircraft wing. This information is then used by control system 130 to analyze the munitions loading process and adjust the speeds of the drive motors to optimize vehicle 110 positioning. For control system 130 to effectively evaluate the process in real time, details and information about both vehicle 110 and environmental parameters must be integrated into the digital control logic software controlling the loading process. For instance, a strain gauge 192 may be mounted to primary boom 161 for measuring the forces on the ordinance handling mechanism (FIGS. 15-20). The strain gauge information may be used to control the position of counterweight 174 or outriggers 240. Additionally, upon detecting boom forces that are greater than a predetermined maximum allowable limit, the loading process will be stopped, indicating that a misalignment or other fault may have occurred.).

Regarding claim 11, Hammonds discloses the towing interface of Claim 1, further comprising a biasing element configured to bias the coupler toward a neutral position ([0045] During aircraft movement operations, the turret 36 is held stationary with respect to frame 14. The left and right control levers 31 operate exactly the same to control the left and right drive wheels 12, respectively. Each lever and valve has a neutral position, such that when a lever is at such neutral position, a wheel associated with that lever is electrically braked. If a lever is pushed forward away from the operator, the corresponding wheel motor 26 is driven in the forward direction for turning its attached drive wheel 12. Likewise, if a lever 31 is pulled toward the operator, the corresponding motor 26 and drive wheel 12 are driven in reverse. The greater distance that a lever is moved from its neutral position, the faster the associated wheel motor 26 and drive wheel 12 turn.). & [0062] “Each lever has a neutral position, such that when a lever is at such neutral position, a wheel associated with that lever is freewheeled or braked. If a lever is moved forward, the corresponding drive wheel 112 is driven in the forward. Likewise, if a lever 131 is moved backward, the corresponding drive wheel 112 is driven in reverse. The greater distance that a lever is moved from its neutral position, the faster the associated drive wheel 112 turns.”

Regarding claim 12, Hammonds discloses a towing interface for an aircraft having a fuselage, a landing gear, and an actuator configured to steer the landing gear, ([0050] “An aircraft towbar assembly 48 is shown attached to the trolley hitch assembly 42. The towbar 48 and trolley hitch assembly 42 are preferably designed for quick coupling and uncoupling.) 
Hammonds is not explicit on “elongate member”. However, ELFSTROEM, SE 501788 C2, teaches Device For Measuring The Delay Angle By Towing Airplane On The Ground and discloses, the remote towing interface comprising: 
an elongate member mounted at a first end to the fuselage forward of the steerable landing gear, the elongate member extending forward from the first end and being fixed in rotation about a vertical axis relative to the fuselage (2nd para. : The device according to the invention is characterized in that it comprises an indicator device mounted on the towing vehicle; an elongated twist-rigid, flexible connecting member in the form of a wire, rod, pipe or the like; and an adapter in the form of a sheet, metal wire, clip or the like, which adapter is arranged to be temporarily, rigidly mounted in a non-pivotal portion of the aircraft's nose rack or other adjacent portion of the aircraft body, said connecting element being rotatably mounted with one end thereof 10 in the indicator and with its other end is rigidly connected to the adapter, and that the connecting element with its section extending from the adapter; forms an angle with the axis of rotation of the nose wheels of close to 0 °, preferably 0 °. & last para. : During the movement of the aircraft, the nose wheels 9 and their bearing forks 11 form a decoupled unit relative to the upper fixed portion 12 of the nose rack 1. ).
ELFSTROEM teaches that these features are useful to provide an apparatus for measuring the steering angle  when grounding an aircraft by means of a towing vehicle. 
Further , Hammonds discloses; 
a towbar coupler mounted to a second end of the elongate member, the towbar coupler being configured to releasably couple a towbar to the elongate member ([0021] FIG. 1 is a horizontal cross section along lines 1-1 of FIG. 2 looking down into one embodiment of an Omni-Directional Vehicle (ODV) according to the invention showing major drive components, a circular rail about the frame of the ODV, and a trolley hitch assembly rotatably mounted on the rail” & [0049] FIG. 1 shows a circular trolley rail or ring 38 is mounted to the frame 14 with a plurality of mounting spacers 40 or by other suitable means. The trolley rail 38 provides a smooth running surface for one or more movable trolley hitch assemblies 42. Trolley hitch assembly 42 has a plurality of rollers 44 located inboard of the rail 38 and rollers 46 located 
    PNG
    media_image2.png
    363
    552
    media_image2.png
    Greyscale
outboard of the rail 38 which rotatably capture rail 38 with substantially no looseness. The trolley hitch assembly 42 is the point of quick-couple attachment for the aircraft towbar assembly 48 (FIG. 2). The trolley hitch assembly 42 is preferably arranged and designed to freely rotate about circular rail 38, although it may be rotated by powered assemblies with electric or hydraulic motors, for example. ;); 
a sensor configured to sense a position of the towbar relative to the aircraft when the towbar is coupled to the towbar coupler ([0044] “ The control system 30 receives electric power from generator 24 and powers drive motors 26 and turret motor 28 as directed by the control circuitry based on control and feedback inputs. Control inputs preferably include two user-operated hand levers 31 (FIG. 3), one for the operator's left hand and the other for the operator's right hand...Feedback inputs include proximity sensors 32 or similar position and/or speed indicators for each of the two drive wheels 12 and a proximity sensor 34 or similar position and/or speed indicator for the turret assembly 36 (FIG. 2).”); and 
a controller operably coupled to the sensor, the controller controlling the steerable landing gear according to the sensed position of the towbar relative to the aircraft ([0077] Referring to the schematic diagram of FIG. 24, control system 130 includes a programmable logic controller (PLC) 250, operator controls 252, hand levers 131, various actuators and other appropriate electromechanical position, speed, acceleration, and/or strain sensors, etc., for feedback. & [0079] Referring to FIG. 24, programmable logic controller (PLC) 250 preferably includes input handling circuitry 254, output handling circuitry 256, a central processing unit (CPU) 258, a power supply 260, volatile memory 262, and non-volatile memory 264. The CPU 258 scans the status of the input devices continuously via the input circuitry 254, correlates the received input with the control logic in the memory 262, 264, and produces the appropriate output responses needed to control the vehicle via the output circuitry 256.”).

Regarding claims 13-14, Hammonds discloses the towing interface of Claim 12, 
(claim 13) wherein an angle of the towbar to the aircraft centerline defines a first turn angle, and an angle of the steerable landing gear relative to the aircraft centerline defines a second turn angle, wherein the controller controls the second turn angle according to the first turn angle, 
(claim 14) wherein the controller controls the second turn angle according to the first turn angle so that the towbar and the steerable landing gear have a common turn center.
([0014] When the connecting arm is then connected to the object to be moved, and after the axis of the tow vehicle drive wheels is positioned (by operator action) perpendicular to the desired direction of movement, the tow vehicle exerts a pushing or pulling motive force against the object (e.g., airplane) being towed or pushed. The direction of travel of the towed or pushed object can be changed by adjusting the angle of the connecting arm or hitch relative to the direction of travel of the axis of the tow vehicle drive wheels. This is accomplished by rotating the axis of the drive wheels of the tow vehicle radially to any desired angle relative to the object being towed or pulled and then exerting forward or reverse power to the drive wheels. Because the trolley assembly to which the connecting arm is attached is capable of movement freely about the circumference of the tow vehicle, the angle of the connecting arm or hitch can constantly be adjusted to achieve the desired direction of travel of the object being pulled or pushed. This changing of relative angle and direction does not transmit any stress to the object being pushed or pulled, because the speeds of the drive wheels are continuously variable from zero to maximum and the trolley and arm move about the circumference of the tow vehicle with very little, if any, friction. & [0048] The two drive wheels 12 are preferably located in the exact center axis 18 of the vehicle 10. Two additional swivel wheels or castors 20 are ideally mounted at the rear of the vehicle 10. The rear castors 20 provide support for balancing the weight of the vehicle, supporting the power source 22 and other ballast weight (as required to counterbalance a loaded ordinance handling arm) to keep the frame 14 substantially level. The swivel castors 20 are mounted on the frame 14 at positions so as not to protrude from the outer circumference of the vehicle when the vehicle is turning about vertical axis 16 in order to prevent contact with other objects while the ODV 10 is spinning.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GRAY RODERICK JAMES	WO 2017184699 A1	UNIVERSAL HITCH ADAPTER AND SYSTEM
Moore; Michael	US 20120091692 A1	RECEIVER DEVICE FOR ENGAGING A LANDING GEAR ADAPTER WITH A TUG
Olson; David C.	US 3709522 A	TOWBAR APPARATUS
appear to anticipate the current invention. See Notice of References cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jalal C CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jalal C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665